                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                            EXHIBIT 20
                             Richard Voden Deposition




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 17 Document 50-23
(VWDWHRI6\OYLOOH6PLWKHWDOY&LW\RI0LOZDXNHHHWDO
                               &9/$

                7UDQVFULSWRIWKH9LGHR'HSRVLWLRQRI

                        5LFKDUG9RGHQ
                             'HFHPEHU




Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 17 Document 50-23
                             5LFKDUG9RGHQ                         3DJH

 1                       IN THE UNITED STATES DISTRICT COURT

 2
                           EASTERN DISTRICT OF WISCONSIN
 3          ---------------------------------------------------------

 4          The ESTATE of SYLVILLE K. SMITH,
            by Personal Representative
 5          Mildred Haynes, Patrick Smith,
            and Mildred Haynes, on her own behalf,
 6
                                 Plaintiffs,
 7
                               vs.                     Case No. 2:17 cv 862-LA
 8
            CITY OF MILWAUKEE, WISCONSIN
 9          and DOMINIQUE HEAGGAN-BROWN,

10                               Defendants.

11          ---------------------------------------------------------

12

13
                        Videotape Deposition of RICHARD VODEN
14
                                Tuesday, December 19th, 2017
15

16                                        1:01 p.m.

17                                             at

18                                 GRAMANN REPORTING, LTD.
                                 740 North Plankinton Avenue
19                                  Milwaukee, Wisconsin

20

21
                           Reported by Tammy R. O'Neal, RPR
22

23

24

25
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                           
                            5LFKDUG9RGHQ                            3DJH

 1                             Videotape Deposition of RICHARD VODEN, a

 2                witness in the above-entitled action, taken at the

 3                instance of the Plaintiffs, pursuant to the Federal

 4                Rules of Civil Procedure, pursuant to Subpoena,

 5                before Tammy R. O'Neal, RPR and Notary Public, State

 6                of Wisconsin, at Gramann Reporting. Ltd., 740 North

 7                Plankinton Avenue, Milwaukee, Wisconsin, on the 19th

 8                day of December, 2017, commencing at 1:01 p.m. and

 9                concluding at 5:19 p.m.

10          A P P E A R A N C E S:

11                          LOEVY & LOEVY, by
                              Mr. David B. Owens and
12                            Ms. Danielle Hamilton
                              311 North Aberdeen Street, 3rd Floor
13                            Chicago, Illinois 60607
                              Appeared on behalf of Plaintiffs.
14
                           MILWAUKEE CITY ATTORNEY'S OFFICE, by
15                           Ms. Naomi E. Gehling
                             841 North Broadway, 7th Floor
16                           Milwaukee, Wisconsin 53202-3515
                             Appeared on behalf of Defendants.
17
            Also Present:      Desmond Rodriguez, CLVS, Videographer
18                                      I N D E X

19          EXAMINATION BY                                         PAGE

20          BY MS. HAMILTON:                                        5

21

22

23

24

25
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                             
                            5LFKDUG9RGHQ                          3DJH

 1                                   E X H I B I T S

 2          NUMBER                                       PAGE IDENTIFIED

 3          Exh.   5    Topic acknowledgements                      48
            Exh.   6    DAT guide                                   56
 4          Exh.   7    Use of force policy                         62
            Exh.   8    Statement of Officer Voden                  76
 5          Exh.   9    CAD report for day of incident              80
            Exh.   10   Scene reconstruction from DCI file          99
 6          Exh.   11   Milwaukee Police Department radio          125
                        transmissions
 7

 8     (Original exhibits retained by court reporter, then returned
       to Mr. Owens. Copies avaliable to attorneys who ordered them)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                           
                            5LFKDUG9RGHQ                           3DJH

 1                              TRANSCRIPT OF PROCEEDINGS

 2                             THE VIDEOGRAPHER:       We are on the record at

 3                1:01 p.m. on Tuesday, December 19, 2017.          This is

 4                volume No. 1, DVD one, of the video deposition of

 5                Officer Voden taken by the plaintiff in the matter of

 6                the Estate of Sylville Smith, et al. versus the City

 7                of Milwaukee, et al. filed in the U.S. District

 8                Court, Case No. 2:17 cv 862-LA.

 9                             This deposition is being held at Gramann

10                Reporting located at 740 North Plankinton Avenue,

11                Suite 400, in Milwaukee, Wisconsin 53203.          My name is

12                Desmond Rodriguez from the firm of Gramann Reporting

13                and I am the videographer.          The court reporter is

14                Tammy O'Neal of Gramann Reporting.

15                             Counsel will now state their appearance and

16                affiliation for the record starting with the

17                plaintiff and then the court reporter will swear in

18                the witness.

19                             MS. HAMILTON:   Daniel Hamilton on behalf of

20                the plaintiffs.

21                             MR. OWENS:   My name is David B. Owens on

22                behalf of the plaintiffs.

23                             MS. GEHLING:    Naomi Gehling on behalf of

24                all defendants including the deposed officers.

25                             RICHARD VODEN, called as a witness herein,
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                           
                            5LFKDUG9RGHQ                            3DJH

 1          having been first duly sworn on oath, was examined and

 2          testified as follows:

 3                                      EXAMINATION

 4          BY MS. HAMILTON:

 5          Q     Good afternoon.    Can you spell your first and last

 6                name.

 7          A     Yeah, first name is Richard, R-I-C-H-A-R-D.          Last

 8                name is Voden, V as in Victor, O-D-E-N.

 9          Q     And Officer Voden, have you ever given a deposition

10                before?

11          A     I have not.

12          Q     So there are a couple of rules that I want to explain

13                to you since this is your first time giving a

14                deposition.    The first is that the court reporter is

15                transcribing everything we're saying, and she can

16                only record verbal answers.         So can you answer with

17                yes and no and use words and not uh-uh or uh-huh or

18                shake your head or --

19          A     Yes.

20          Q     -- anything like that?      Great.    The second rule is

21                that I'm going to try to ask questions that make

22                sense.    If you don't understand my question, you're

23                certainly allowed to ask me to clarify or to

24                rephrase.    Do you understand that?

25          A     Yes.
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                           
                            5LFKDUG9RGHQ                          3DJH

 1          Q     What was that shift?

 2          A     4:00 p.m. to midnight.

 3          Q     And you mentioned Officer Malafa was your partner

 4                then?

 5          A     Him as well as several other officers were my

 6                partner.     I didn't have a direct partner, we just

 7                worked together as a team.

 8          Q     And you were regularly working with Officer

 9                Heaggan-Brown then?

10          A     As well as the other officers, yes.

11          Q     As a bike officer are you primarily assigned to one

12                district?

13          A     Yes.

14          Q     What district were you signed to in August 2016?

15          A     District 7.

16          Q     Let's back up a little bit.         Where were you born?

17          A     City of Milwaukee.

18          Q     And where did you go to high school?

19          A     Riverside High School.

20          Q     What year did you graduate?

21          A     2006.

22          Q     Did you go to college?

23          A     I did.

24          Q     Where did you go?

25          A     UWM.
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 8 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                           
                            5LFKDUG9RGHQ                          3DJH

 1                in overtime or through the entire shift?

 2          Q     Through the entire shift.

 3          A     Okay.   Through the entire shift without overtime,

 4                one.

 5          Q     And then what about with overtime?

 6          A     Depending on the amount of overtime there is allowed

 7                that we're working, it could vary from five to who

 8                knows how many, 20 depending on how long we're

 9                working.

10          Q     Would you work the same number of overtime hours each

11                time, or would it vary every time?

12          A     It wouldn't vary every time, but it could vary.

13          Q     What was the range of overtime hours that you would

14                work?

15          A     Personally?

16          Q     Uh-huh.

17          A     I would work between two hours to 12 hours.

18          Q     So in a 12-hour shift, overtime shift, how many

19                traffic stops would you make on average?

20          A     On average I would say two an hour, so 24.

21          Q     How did you sign up for the overtime detail?

22          A     There was a sign-up sheet in the lieutenant's office.

23          Q     And was it just a matter of signing up, you're

24                signing your name on the sheet and then you were part

25                of the overtime detail?
          Case 2:17-cv-00862-LA Filed 06/14/19 Page 9 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                           
                            5LFKDUG9RGHQ                          3DJH

 1          Q     So you said for high traffic stops, you could stop

 2                people for speeding, defective equipment, erratic

 3                driving behavior, seatbelts.        Any other reasons?

 4          A     Sure, light violations, going through stop signs

 5                going through red lights, parking violations, any

 6                kind of traffic violation or just violation in

 7                general.

 8          Q     And when you stopped people for any of these

 9                violations, would you arrest them?

10          A     Not specifically, no.      If they had a warrant, then

11                yes.

12          Q     Would you write them a ticket?

13          A     Most of the time, no.

14          Q     So you'd stop them, and what would happen after that?

15          A     We'll make contact with them.        We will speak with

16                them and warn them on whatever violations they had.

17                We will run their information, make sure they don't

18                have any warrants, car's not stolen and go on from

19                there.

20          Q     And then --

21          A     Sorry, go ahead.

22          Q     No, you go ahead.    Sorry.

23          A     You can go ahead.

24          Q     I would like you to finish answering the question.

25          A     Sure.
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 10 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                          
                           5LFKDUG9RGHQ                           3DJH

 1          Q     You were going to say something?

 2          A     I was just going to say -- what was I going to say?

 3                Oh, at that time in August it was just a show of

 4                presence, not a necessarily show of tickets.

 5          Q     So you would stop people, warn them to show your

 6                presence, and then let them go?

 7          A     Correct.

 8          Q     Are you familiar with the term jumping out?

 9          A     No.

10          Q     Have you ever heard that phrase before?

11          A     Jumping out in regards to what?

12          Q     The phrase jumping out in regards to police officers.

13          A     No.

14          Q     Have you ever heard of the phrase "jump-out boys"?

15          A     On like songs, yes.

16          Q     What is your -- what does it mean?

17          A     I do not know.

18          Q     What songs have you heard the phrase "jump-out boys"?

19          A     I couldn't tell you the specific song, but I've heard

20                them in songs before.

21          Q     Okay.   You don't know what it means?

22          A     No.

23          Q     Do you believe it's in reference to police officers?

24          A     I do not know.

25          Q     So you said you do a lot of these traffic stops to
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 11 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                          
                           5LFKDUG9RGHQ                           3DJH

 1                show police presence.     Were you in particular

 2                neighborhoods or areas in the city doing this?

 3          A     In District 7.

 4          Q     What neighborhood -- is there more than one

 5                neighborhood in District 7?

 6          A     Yes.

 7          Q     What are the neighborhoods?

 8          A     By name I'm not sure, but as far as deployment, the

 9                areas would change depending on the need for the

10                crime.

11          Q     In August of 2018 were you targeting -- sorry, 2016,

12                were you targeting Sherman Park, the neighborhood in

13                Sherman Park?

14          A     For traffic?

15          Q     Yes.

16          A     In some areas, yes.

17          Q     Some areas of Sherman Park?

18          A     Yeah.

19          Q     What areas?

20          A     Sherman and Burleigh.     Sherman and Cap -- or yeah,

21                Sherman and Capitol.     Sherman and Center.

22          Q     So as a bike -- as a bike officer working overtime

23                detail and stopping people, would you have to get off

24                your bike?

25          A     In the overtime detail I'd be inside a vehicle,
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 12 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                          
                            5LFKDUG9RGHQ                          3DJH

 1                flee, then yes, we will chase them to see, at that

 2                point it could have potentially been some kind of

 3                crime going on, to further investigate.

 4                             I'm sorry, do you mind if I grab a glass of

 5                water as well?

 6                             MS. HAMILTON:    No.   Why don't we take a

 7                little break actually.

 8                             THE WITNESS:    That works.

 9                             (Recess taken from 1:44 to 1:52 p.m.)

10          BY MS. HAMILTON:

11          Q     So you were -- we're talking about the overtime

12                detail and showing a police presence making a lot of

13                traffic stops.     You said you were in high crime --

14                you were doing this in high-crime areas?

15          A     Yes.

16          Q     Do you remember what areas?

17          A     They changed from day to day, but Capitol Drive,

18                Sherman Drive, Burleigh, Center, Hampton sometimes.

19          Q     In these areas where you would get out of your car

20                and people would run, you would -- you said you would

21                chase them under certain circumstances?

22          A     Yeah.

23          Q     What were the circumstances which you chased them?

24          A     As I mentioned before, if we had gotten complaints of

25                drug-related areas, people conducting drug
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 13 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                          
                           5LFKDUG9RGHQ                           3DJH

 1                transactions, or there's been shootings and

 2                gun-related crimes in that specific area.         Or if we

 3                know particular blocks that have been troubled and

 4                known for drug and gun violence, with the totality of

 5                the circumstances, you know, we go into that area,

 6                someone sees us, looks shifty, looks at us weird and

 7                then just takes off running and it's all about how

 8                they're running and things like that, you can -- we

 9                usually -- typically pursue.

10          Q     When people would have guns or drugs that you'd

11                chase, they would often try to get rid of those --

12          A     Correct.

13          Q     -- the contraband, right?

14          A     Correct.

15          Q     They would like throw it over a gate maybe?

16          A     Yeah.

17          Q     Have you had a lot of experiences with you chasing

18                people who would try to get rid of their contraband?

19          A     Yes.

20          Q     Would you agree that their intent is to get rid of

21                the contraband so they don't get arrested?

22          A     Yes.

23          Q     So you mentioned that you talked to Officer

24                Heaggan-Brown vaguely after the incident.         What did

25                he say to you when you talked to him about this
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 14 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                          
                            5LFKDUG9RGHQ                          3DJH

 1                             MS. GEHLING:    I'm just going to note for

 2                the record this isn't -- I don't know necessarily how

 3                this CAD was produced to DCI or how it was printed

 4                out to DCI.     This isn't the actual like CAD that came

 5                like -- that we produced in our production.         This is

 6                the summary as is stated on the synopsis on the first

 7                page.    It's the summary of the CAD.      So I don't know

 8                exactly if -- how it would match up to the actual

 9                CAD.

10                             MS. HAMILTON:    Right, yeah.   I think I

11                actually have the -- what you produced to us.         Maybe

12                it's better to use that if we have that.        Is that it?

13                All right.     Let me have you look at the actual CAD

14                produced.

15                             (Discussion held off the record.)

16                             (Recess taken from 3:19 to 3:29 p.m.)

17          BY MS. HAMILTON:

18          Q     So let's go back to your statement.        I forget what

19                exhibit number it is.

20                             MS. GEHLING:    Eight I believe.

21          BY MS. HAMILTON:

22          Q     Eight.

23          A     Okay.

24          Q     So you reviewed this statement this morning?

25          A     Last night.
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 15 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                          
                           5LFKDUG9RGHQ                           3DJH

 1          Q     Last night, sorry.    And everything in the statement

 2                is accurate, right?

 3          A     Yes.

 4          Q     There's nothing in this statement that's different

 5                from what you remember, right?

 6          A     No.

 7          Q     And you were truthful when you gave the statement,

 8                right?

 9          A     Yes.

10          Q     So I want to go through as we were talking about what

11                happened the day of.     So we left off at you making

12                eight or nine traffic stops.       And then what happened

13                after that?

14          A     We conducted a stop in the area of 44th and Auer.

15          Q     Okay.

16          A     I don't recall the exact address.

17          Q     Okay.

18          A     And -- yeah.

19          Q     What -- who did you stop then at 44th and Auer?

20          A     We stopped a vehicle that was parked too far from the

21                curb.

22          Q     How did you know it was too far from the curb?

23          A     Training, experience, the way it was parked it was

24                outside -- it was visibly outside of -- it's kind of

25                sticking out into the street with how far -- the
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 16 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                          
                            5LFKDUG9RGHQ                          3DJH

 1                to the siren burst, I remember seeing a male on the

 2                passenger side of the vehicle.       He was against the

 3                driver's side door.       The door was open, and he was in

 4                the threshold of the door.

 5          Q     Okay.

 6          A     As we approached, activated the lights.        The

 7                passenger ducked underneath the door inside the

 8                vehicle.     His legs and rear end were still outside

 9                the vehicle, but his top side was bent under and went

10                inside the vehicle.

11                             He exited the vehicle and then briskly

12                attempted to start walking away as we were stopping

13                our vehicle to make contact with the vehicle and the

14                occupants including him.

15                             MS. GEHLING:   I'm sorry, did you say -- he

16                said passenger side, then driver's and passenger's so

17                I just want to -- for a clear record, did you catch

18                the driver comment?

19                             MR. OWENS:   Can you just read the answer

20                back, the question and answer, please?

21                             (Testimony read.)

22          BY MS. HAMILTON:

23          Q     When you said driver's side in the answer that we

24                just read back, were you referring to the driver's

25                side of the vehicle or the passenger side of the
         Case 2:17-cv-00862-LA Filed 06/14/19 Page 17 of 17 Document 50-23
     *UDPDQQ5HSRUWLQJ/WG                                            
